Name: Commission Implementing Decision (EU) 2016/107 of 27 January 2016 not approving cybutryne as an existing active substance for use in biocidal products for product-type 21 (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  chemistry;  means of agricultural production;  marketing
 Date Published: 2016-01-28

 28.1.2016 EN Official Journal of the European Union L 21/81 COMMISSION IMPLEMENTING DECISION (EU) 2016/107 of 27 January 2016 not approving cybutryne as an existing active substance for use in biocidal products for product-type 21 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular the third subparagraph of Article 89(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 1062/2014 (2) establishes a list of existing active substances to be evaluated for their possible approval for use in biocidal products. That list includes cybutryne. (2) Cybutryne has been evaluated in accordance with Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (3) for use in product-type 21, antifouling products, as defined in Annex V to that Directive, which corresponds to product-type 21, as defined in Annex V to Regulation (EU) No 528/2012. (3) The Netherlands was designated as evaluating competent authority and submitted the assessment report, together with its recommendations, to the Commission on 7 April 2011 in accordance with paragraphs 4 and 6 of Article 14 of Commission Regulation (EC) No 1451/2007 (4). (4) In accordance with Article 7(1)(b) of Delegated Regulation (EU) No 1062/2014, the opinion of the European Chemicals Agency was formulated on 17 June 2015 by the Biocidal Products Committee, having regard to the conclusions of the evaluating competent authority. (5) According to that opinion, biocidal products used for product-type 21 and containing cybutryne may not be expected to satisfy the requirements laid down in Article 5 of Directive 98/8/EC. The scenarios evaluated in the environmental risk assessment identified unacceptable risks. (6) It is therefore not appropriate to approve cybutryne for use in biocidal products for product-type 21. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Cybutryne (EC No 248-872-3, CAS No 28159-98-0) is not approved as an active substance for use in biocidal products for product-type 21. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 27 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1062/2014 of 4 August 2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council (OJ L 294, 10.10.2014, p. 1). (3) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1). (4) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (OJ L 325, 11.12.2007, p. 3).